IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DIANTHE GELOK,                               : No. 181 MAL 2016
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
DAVID R. BRYCE, D.O.; DAVID C.               :
PRESTOSH, D.O.; ST. LUKE'S                   :
UNIVERSITY HEALTH NETWORK; ST.               :
LUKE'S, ST. LUKE'S UNIVERSITY                :
HOSPITAL,                                    :
                                             :
                    Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 6th day of September, 2016, the Petition for Allowance of Appeal

is DENIED.

Justices Donohue & Mundy did not participate in the consideration or decision of this
matter.